DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim of the benefit of continuation in part of U.S. Application No. 16/925,205 filed on July 9, 2020, which claimed the benefit of U.S. Provisional Application No. 62/872,646 filed on July 10, 2019, has been noted. 

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 09/18/2020, 11/05/2020, 01/11/2021, 03/17/2021, 11/04/2021, and 01/05/2022 were reviewed and the listed references were noted.

	

Drawings
The 14 page drawings have been considered and placed on record in the file. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  In order to expedite the processing/approval of the terminal disclaimer, Applicants may choose to file an electronic terminal disclaimer (eTerminal Disclaimer) by referring to the following website:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent Application No. 17/234,653.  The claims of instant application are broader in every aspect than the Patent Application No. 17/234,653, and are therefore obvious variants thereof.  Although the conflicting claims are not, identical they are not patentably distinct from each other because Claims 1-17 and 20 are generic to all that are recited in claims of Application No. 17/234,653. That is, Claims 1-17 and 20 are respectively anticipated by claims of the Patent Application No. 17/234,653. 

This is a provisional non-statutory double patenting rejection because the conflicting claims have not in fact been patented yet.


The following is a chart comparing Claim 1 of the instant application to Claim 1 of U.S. Application No. 17/234,653:

Instant Application
U.S. Application No. 17/234,653
Claim 1. A computer program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 

acquiring images during delivery of a radiation beam, the images capturing at least a portion of a shape representative of a radiation pattern generated by a radiation delivery system that includes a radiation source configured to deliver the radiation beam.
Claim 1. A computer program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 

acquiring images capturing at least a portion of a shape representative of a radiation pattern generated by a radiation delivery system that includes a radiation source configured to deliver a radiation beam.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, Claim 18 recites “… with the radiation detector …” at line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 is rejected due to its dependence from Claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brett Kilgore Nelson (US 7,636,419 - IDS).

Consider Claim 1, Nelson discloses “A computer program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations” (Nelson, Fig. 1, computer 15) “comprising: acquiring images” (Nelson, Column 2, last line, where a CCD camera is disclosed to acquire images) “capturing at least a portion of a shape representative of a radiation pattern generated by a radiation delivery system that includes a radiation source configured to deliver a radiation beam” (Nelson, Column 3, lines 1-16, where the camera is taking images of the “stereotactic radiosurgery system intersects the volume of the cone, the camera sees two bright spots corresponding to the entry and exit points of the beam. A computer connected to the camera can calculate the centroids of the beam entry and exit spots and algorithmically determine the XYZ coordinates of each in relation to a reference point along the axis of the cone called the isocenter. The cone is designed to fit within a variety of head and torso shaped phantoms. The enclosure, cone, phantom, and computer comprise the dosimeter apparatus of the invention”).

Claim 20 recites a system with elements corresponding to the steps of the method recited in Claim 1.  Therefore, the recited elements of system Claim 20 are mapped to the proposed reference by Nelson in the same manner as the corresponding steps in method Claim 1.    

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (ii) the above-referenced provisional non-statutory double patenting is overcome.  The following is a statement of reasons for the indication of allowable subject matter: the cited prior art does not provide a motivation to teach “the images are acquired from a camera aimed at a computer monitor displaying the shape representative of the radiation pattern.”  Claims 3-11 are directly or indirectly depend from Claim 2, and therefore inherit the indicated allowable subject matter.

Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if (ii) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (ii) the above-referenced provisional non-statutory double patenting is overcome.  The following is a statement of reasons for the indication of allowable subject matter: although Ramraj et al. (US 2009/0003528) edge detection of the structures in images (Ramraj, Paragraph [0049]) and discloses that the shape of radiation beam is defined by a multi-leaf collimator (Ramraj, Paragraph [0059]), none of the cited prior arts, alone or in combination, provides a motivation to teach “the edge detection algorithm determining at least one edge of the radiation pattern corresponding to a leaf of a multi-leaf collimator; and determining a leaf position based at least on a location of the determined edge.”  Claims 13-16 are directly or indirectly depend from Claim 12, and therefore inherit the indicated allowable subject matter.

Claims 18 and 19 are not rejected over prior art references, and will be allowed if the above-referenced rejection of these claims under 35 U.S.C. 112(b) is overcome.  The following is an examiner’s statement of reasons for allowance: none of the cited prior arts, alone or in combination, provides a motivation to teach the ordered combination of limitations recited in Claim 18.  Claim 19 is allowed due its dependency from Claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Christopher V. Beckman (US 2018/0014798).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832. The examiner can normally be reached Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Siamak Harandi/Primary Examiner, Art Unit 2662